DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on March 12, 2021, the rejections of claims 1-14, 16, 18 and 19 under 35 U.S.C. 112(b), 102 or 103 as stated in the Office Action mailed on December 23, 2020 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 21, line 2, substitute “a top surface” with --a bottom surface-- before “coplanar with a top surface of the first conductive feature” because based on the present figures (and new amendments of claim 2), a bottom surface (not a top surface) of the second dielectric layer is coplanar with a top surface of the first conductive feature.

Reason for Allowance
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a metal capping layer extending in parallel with and interfacing with the graphene layer.
Claim 9 recites a bottom portion of the third conductive feature is horizontally separated from the first graphene layer by the second dielectric layer, and wherein the third conductive feature5US Ser. No. 16/573,817Reply to Office Action of 12/23/20 interfaces with the second dielectric layer on a bottom surface and a side surface of the third conductive feature.
Claim 14 recites forming a first dielectric layer over portions of the ILD layer not covered by the graphene layer; forming a second dielectric layer over the first dielectric layer and over the graphene layer; etching through the second dielectric layer to form a via hole over the first conductive feature and away from the second conductive feature, wherein the etching leaves the first dielectric layer substantially unchanged.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-8, 10-13 and 16-21 variously depend from claim 1, 9 or 14, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 23, 2021